DETAILED ACTION
Claims 1 and 20-38 are pending and being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to for the following reasons. 
Figures 2M-2R are faint and difficult to decipher.  The same holds true for figures 3A-3F. The text on Figs 4A and 4B is indecipherable.  Figures 4E-4G are difficult to decipher.  The same is true of Figs. 5C-5H.  The text on Figs 5H and 5I is indecipherable.  Figs. 6A-6F are blurry and difficult to decipher. The text on Figs 6I and 6J is indecipherable.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner requests that applicant thoroughly review the drawings to ensure that all images and text/font are clear and decipherable.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
See Table 2 and 2 references on page 60.

Sequence Compliance
This application is objected to because the sequences in Table 3, para. [0250] are not associated with a sequence identifier (a SEQ ID NO).  All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422.  Applicant must amend the specification in response to this office action and must confirm that all peptide sequences of the specification are included in the sequence listing.  Examiner requests that the Applicants review the specification to confirm that all of the peptides, as required, comply with MPEP § 2421-2422.

Claim Objections
Claims 1, 20-32 and 34-38 are objected to because of the following informalities:  
Claim 1 should be amended to recite “administering to the subject in need thereof a therapeutically effective amount” in order to correlate the preamble in the body the claim to identify a patient population that is, in fact, in need of AMD treatment comprising administration of fludrocortisone.
claim 
Claim 22 should be amended to recite “further comprising administering triamcinolone” because it is a method of treatment claim in which for treatment to occur something must be administered to the subject in need of treatment.
Claim 29 should be amended to recite “further .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating dry age related macular degeneration (AMD), does not reasonably provide enablement for prophylactic [preventative] treatment of AMD.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
With regard to enablement of a claim drawn generally to treatment of impairment of a body organ’s functions, see In re Schmidt, 153 USPQ 640, 653.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.   
The analysis is as follows: 

(2)  The nature of the invention and predictability in the art:  The invention is directed toward and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
(3) Direction or Guidance:  That provided is very limited.  There are no examples of prevention of AMD.
	In order to prevent an dry age related macular degeneration (AMD), the skilled artisan must be able to first predict and identify subjects that are at risk for developing AMD, as well as required dosage amounts and routes of administration of fludrocortisone in order to prophylactically treat [prevent] development of AMD in a subject.
(4) State of the Prior Art: the following is a selection of articles relating to the instant claim scope.
Emerson et al. (Biodrugs 21:245-257 (2007)) is a review article that discusses various treatments for choroidal neovascularization (CNV) associated with age-related macular degeneration (AMD) (e.g., Table 1).  Both of these diseases are the leading 
Nita et al. (Med Sci Monit 20: 1003-1016 (2014)) teaches that age-related macular degeneration (AMD) is the leading cause of permanent, irreversible, central blindness (sco-toma in the central visual field that makes reading and writing impossible, stereoscopic vision, recognition of colors and details) in patients over the age of 50 years in European and North America countries, and an im-portant role is attributed to disorders in the regulation of the extracellular matrix (ECM)(abstract). Continuous rebuilding of the extracellular matrix occurs in both early and advanced AMD, simultaneously with the dysfunction of retinal pigment epithelium (RPE) cells and endothelial cells. The pathological degradation or accumulation of ECM structural components are caused by impairment or hyperactivity of specific MMPs/ TIMPs complexes, and is also endangered by the influence of other mechanisms connected with both genetic and environmental factors.  Id. About 10–15% of all patients with Id.  Collagen type I is the main element of the internal collagenous layer (ICL) and outer collagenous layer (OCL). Collagen type I is involved in the renovation of fibres, adhesion of cells, interactions in the ECM (Table 1).  
(5) Working examples: 
	The specification teaches a prophetic Phase 1b study in which patients with geographic atrophy (GA) will be administered Fludrocortisone acetate by intravitreal injection (para. [0086]-[0108]).  An animal study with rabbits indicated that intravitreal injection (IVT) of fludrocortisone was and effective route of administration/fludrocortisone delivery (paras. [0119]-[0122]).  The specification further discloses a clinical study in which IVT administration of fludrocortisone will be assessed for safety and tolerability (paras. [0128]-[0262]).  The specification makes statements such as “the study will be conducted”, “will be reviewed and approved”, “informed 
However, paragraph [0263] states “FIGS. 2 to 6 show the results of injection of fludrocortisone into one subject according to the Phase lb study. This data is for a single subject with bi-lateral GA, who was treated in the left eye with 1 mg intravitreal FA. There is no evidence of toxicity at day 28, no intra ocular pressure (TOP) and improved visual acuity (VA)”. There is a lack of clarity in the specification as to the status of the clinical trial- whether or not a full Phase 1b study has been completed, or if data presented are limited to one human subject.
	There are no examples of prophylactic treatment [prevention] of an AMD comprising administration of fludrocortisone.
(6) Skill of those in the art:
Those of ordinary skill in the art know that the majority of eye problems tend to be untreatable with pharmaceuticals, or are treated only by dealing with the underlying cause itself. There are a very wide range of causes for eye problems.  
An ordinary artisan in the area of drug development would have experience in screening peptide compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against particular biological target is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the eye.  Determining how a particular drug, e.g., fludrocortisone, will impact AMD is not routine.

(7) The quantity of experimentation needed: given the fact that, historically, the development of new drugs has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be substantial and undue.  
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 25, 28, 35, and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, “A method of claim 1 wherein the fludrocortisone or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate thereof comprises one or more dual action compounds, wherein each dual 
Further regarding claim 21, the claim recites “wherein the fludrocortisone …  comprises one or more dual action compounds”.  The claim recites a single compound fludrocortisone but then further recites that it can comprise more than one dual action compounds”.  This claim language renders the metes and bounds of claim 21 to be indefinite. Specifically, it is unclear how one compound, fludrocortisone, can comprise more than one dual action compounds.  Claim clarification is required.
Examiner notes that one of ordinary skill in the art would readily understand if applicant intends for fludrocortisone to have dual functional activity on both a mineralocorticoid receptor and a glucocorticoid receptor.  However, this is very different than the instant claims which are broadly interpreted as fludrocortisone comprising one or more compounds, when the art teaches that fludrocortisone chemical structure that is known in the art [e.g., it is a single compound].


Claim 28 depends from claim 1.  Claim 28 recites the limitation “fludrocortisone or therapeutically active analogue, … or composition is sterilized”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite the term composition.  
Examiner recommends that applicant amend claim 1 to recite “the method comprising administering to the subject a therapeutically effective amount of a composition comprising fludrocortisone or therapeutically active analogue, …”.  Dependent claim 28 could then be amended to recite “The method of claim 1 wherein the 
   
Claim 35 recites, “The pharmaceutical composition of claim 33 wherein the fludrocortisone or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate thereof comprises one or more dual action compounds, wherein each dual action compound is capable of modulating the activity of both a mineralocorticoid receptor and a glucocorticoid receptor.” It is unclear what is encompassed with the word “capable of”. The phrase “capable of” is not an absolute phrase. Capable does not state what actually occurs. The specification does not fully define what is meant by “capable of”. Additionally, the claim recites “modulating the activity of both a mineralocorticoid receptor and a glucocorticoid receptor”.  The term 
Further regarding claim 35, the claim recites “wherein the fludrocortisone …  comprises one or more dual action compounds”.  The claim recites a single compound fludrocortisone but then further recites that it can comprise more than one dual action compounds”.  This claim language renders the metes and bounds of claim 21 to be indefinite. Specifically, it is unclear how one compound, fludrocortisone, can comprise more than one dual action compounds.  Claim clarification is required.
Claim 38 depends from claim 33.  Claim 38 recites the limitation “the at least one anti-inflammatory”. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 37 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.                                                                                                                                                                                                                                                                                                                                                          

Claim 38 depends from claim 33. Claim 38 recites the pharmaceutical composition of claim 33 wherein the at least one anti-inflammatory is provided in a unit-dose formulation. 
Claim 38 does not recite that the pharmaceutical composition further comprises the at least one anti-inflammatory; e.g., it is not an additional component of the pharmaceutical composition. Instead, claim 33 recites that the at least one anti-inflammatory is provided in a unit dose formulation.  This is construed as being that the at least one inflammatory is in a separate formulation that is provided in a unit dose, e.g., not part of the pharmaceutical composition claim 33.  Accordingly, claim 38 is deemed to be broader in scope than instant claim 33.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20- 22, 24-29, and 31-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penfold (WO 2015/089559- cited in IDS filed 5/12/2020), as evidenced by Fludrocortisone Pubchem (accessed 12/4/2021 at URL pubchem.ncbi.nlm.nih.gov/compound/Fludrocortisone#:~:text=It%20has%20a%20role%20as,a%20hydride%20of%20a%20pregnane.&text=Fludrocortisone%20is%20a%20synthetic%20mineralocorticoid,in%20patients%20with%20adrenal%20insufficiency, pp. 1-41).
Penfold teaches pharmaceutical compositions and a method for making a pharmaceutical composition comprising a therapeutically effective amount of one or more compounds capable of modulating an activity of a mineralocorticoid receptor and/or a glucocorticoid receptor, the method comprising formulating the composition to comprise one or more improved physicochemical properties. The receptor modulators are preferably chosen from triamcinolone acetonide, 11-desoxycortisone, fludrocortisone, deoxycorticosterone acetate, deoxycorticosterone, aldosterone, Cortisol, cortisone, prednisone, prednisolone, methylprednisolone, dexamethasone, betamethasone, triamcinolone, beclometasone fludrocortisone or a therapeutically .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 20-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Penfold (WO 2015/089559- cited in IDS filed 5/12/2020), as evidenced by Fludrocortisone Pubchem (accessed 12/4/2021 at URL pubchem.ncbi.nlm.nih.gov/compound/Fludrocortisone#:~:text=It%20has%20a%20role%20as,a%20hydride%20of%20a%20pregnane.&text=Fludrocortisone%20is%20a%20synthetic%20mineralocorticoid,in%20patients%20with%20adrenal%20insufficiency, pp. 1-41), and further in view of Penfold et al. (U.S. 2005/0245497- hereinafter referred to as “Penfold 2”).

However, the Penfold does not explicitly teach the limitations of claims 23 or claim 30.
Penfold 2 teaches a method of treatment of an individual with an ophthalmic condition that may comprise the step of: administering to the individual a therapeutically effective amount of a compound capable of modulating the activity of mineralocorticoid receptors within cells or tissue located in an eye or adjacent to an eye in the individual to be treated. Preferably, said compound may be an anti-oedematous steroid, more preferably a mineralocorticoid (abstract). The mineralocorticoid can be fludrocortisone, fludrocortisone acetate (e.g., para. [0149]-[0156], claims 13, 14, 19).  The methods further preferably include triamcinolone acetonide (para. [0164).  Penfold 2 teaches compositions comprising about 4 mg/ml triamcinolone acetonide (para. [0167]).  Penfold 2 teaches that compositions can be used for treating age-related macular degeneration (e.g., paras. [0090]-[0093]).   Penfold 2 further teaches that pharmaceutical interventions with drug compounds having anti-angiogenic or angiostatic properties, such as anecortave acetate or anti-vascular endothelial growth factor (VEGF) compounds (Lucentis®, Macugen®- anti-VEGF agents), have also been proposed as methods for treatment of ophthalmic condition (paras. [0018], [0258]-[0260], [0264]).
It would have been obvious to one of ordinary skill in the art to administer triamcinolone acetonide in a concentration of about 4 mg/ml to a subject for the treatment of dry age-related macular degeneration. The skilled artisan would have prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.
Accordingly, claim 23 is rendered obvious.  Regarding claim 30, Penfold 2 further taught that anti-angiogenic agents designed to block the actions of VEGF on endothelial cells were useful in of ophthalmic condition.  The reference explicitly teaches inclusion of the anti-VEGF agents Lucentis® and Macugen® (paras. [0018], [0258]-[0260], prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (treatment of ophthalmic condition such as AMD), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.
Claims 1 and 20-38 are rendered obvious in view the teachings of Penfold and Penfold 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 and 20-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15, 18-23, and 28 of copending Application No. 16/961617 (hereinafter “the ‘617 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Instant claims 1  and 20-32 are drawn to a method of treating dry age related macular degeneration (AMD) in a subject, the method comprising administering to the subject a therapeutically effective amount of fludrocortisone or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate thereof to thereby treat the dry AMD.   Dependent claim 20 recites that the fludrocortisone is fludrocortisone acetate. Claim 21 recites that the fludrocortisone comprises one or more dual action compounds, wherein each dual action compound is capable of modulating the activity of both a mineralocorticoid receptor and a glucocorticoid receptor.  Claims 22 and 23 recite that the method further comprises triamcinolone and dosage amounts.  Claims 24-30 recite dosage formulations and inclusion of additional agents, e.g. anti-VEGF.  Claim 31 and 32 recite that the dry AMD comprises early AMD and geographic atrophy (GA) and prophylactic treatment.
Instant claims 33-38 are drawn to a pharmaceutical composition comprising a therapeutically effective amount of fludrocortisone (e.g., acetate) or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate thereof and a pharmaceutically acceptable carrier, diluent or excipient when used to treat dry age related macular degeneration (AMD).  Claims 34-36 and 38 recite similar 
Claims 1, 3, 5, 11-15, 18-23, and 28 of the ‘617 application are drawn to a unit dose pharmaceutical composition comprising: 2.0 to 8.0 mg of a dry powder of fludrocortisone acetate and/or triamcinolone acetonide or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate thereof; wherein the unit dose pharmaceutical composition is comprised in a syringe.  Claim 5 recite that the pharmaceutical composition is for use in treatment for an eye disease or condition or predispose thereto. Claim 4 of the ‘617 application is drawn to a medical device comprising the unit dose pharmaceutical composition of claim one. Claim 6 of the ‘617 application is drawn to a method of treatment of an eye disease or condition or predisposition thereto in a subject in need thereof, the method including injecting into the eye the unit dose pharmaceutical formulation of claim 1.  Claim 21 of the ‘617 application recites that the composition comprises fludrocortisone acetate and triamcinolone acetonide.  Claim 22 of the ‘617 application recites that the composition is preservative free.  Claim 23 of the ‘617 application recites that the fludrocortisone acetate or triamcinolone acetonide is capable of modulating the activity of both a mineralocorticoid receptor and a glucocorticoid receptor.
Paragraph [0056] of the ‘617 application states that the eye disease and/or condition or predisposition thereto may be macular degeneration including age-related macular degeneration and wet age related macular degeneration.  “[The specification] may be used to learn the meaning of terms and interpreting the coverage of a claim." In 
Claims 1 and 20-38 are deemed to be anticipated by claims 1-9, 11-15, 18-23, and 28 of the ‘617 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1 and 20-38 are pending and rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654